                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PERCY THOMPSON,                                )
             Plaintiff,                        )       Case No. 18-28 Erie
    v.                                         )
                                               )
NANCY GIROUX, et al.,                          )       District Judge Susan Paradise Baxter
               Defendants.                     )



                                  MEMORANDUM OPINION

I.     INTRODUCTION

       A.      Relevant Procedural History

       Plaintiff Percy Thompson, an inmate at the State Correctional Institution at Albion,

Pennsylvania (“SCI-Albion”), initiated this pro se civil rights action as the result of events that

allegedly occurred during the course of his confinement. In his lawsuit, Plaintiff has named

various employees of the Pennsylvania Department of Corrections (“DOC”) as Defendants,

including: Nancy Giroux (“Giroux”), Superintendent at SCI-Albion; “Wamsley” and

“Segworth,” corrections officers at SCI-Albion; Dorina Varner (“Varner”), Chief Grievance

Officer of the DOC; Mark Grucza (“Grucza”), a licensed practical nurse at SCI-Albion; and

Daniel Stroup (“Stroup”), a physician’s assistant at SCI-Albion.

       Plaintiff claims that Defendants were deliberately indifferent to his serious medical needs

in violation of his rights under the eighth and fourteenth amendments to the United States

Constitution when they “forced [him] to live without proper medical assistance, i.e. cane or

wheelchair.” (ECF No. 3, Complaint, at ¶ 72). As relief, he seeks $250,000 in compensatory

damages, and $250,000 in punitive damages. (Id., at ¶111).



                                                   1
        Pending before the Court is a motion to dismiss the complaint [ECF No. 9] filed by

Defendants Giroux, Wamsley, Segworth, Varner, and Grucza (collectively, the “Moving

Defendants”).1 Plaintiff has filed a response and a declaration in response to the Moving

Defendants’ motion. [ECF Nos. 17, 18]. This matter is now ripe for consideration.

        B.       Relevant Factual History

        Plaintiff alleges that on March 1, 2016, he was called to the medical department at SCI-

Albion and advised “by a nurse Ms. Jaiver” that he had to forfeit a cane he had been using due to

a recent back injury he allegedly suffered. (ECF No. 3, at ¶¶11-12). Although Plaintiff explained

that he had been receiving treatment for his back injury, Nurse Jaiver nevertheless took

Plaintiff’s cane, stating that she was “only following Dr’s orders.” (Id., at ¶13).

        After trying unsuccessfully to get his cane back, Plaintiff was told by Defendant

Wamsley to return to his housing unit or “to the hole ‘Full solitary confinement.’” (Id., at ¶14).

Before leaving the medical department, Plaintiff “constantly” asked Defendant Wamsley to

summon a higher ranking officer so that Plaintiff could explain “the foul treatment he [was]

being forced to [endure],” but Defendant Wamsley “continuously refused [his] request…” and

“constantly intim[id]ated and harassed” Plaintiff, calling him a liar, and stating that, if he were to

call a Lieutenant, it would be to have Plaintiff sent “to the hole.” (Id., at ¶¶ 17-21). Plaintiff was

then told to put in a request slip and a sick call. (Id., at ¶22).

        On March 2, 2016, while on his way to breakfast after submitting a request slip and sick

call slip, Plaintiff stepped outside his housing unit and took about 7 or 8 steps on the sidewalk

before deciding that it was too dangerous for him to proceed because it was snowy and no one


         1
According to the docket, Defendant Stroup has not yet been served with the complaint in this matter, nor has an
attorney entered an appearance on his behalf. Thus, he is not a party to Defendants’ pending motion to dismiss.
                                                         2
had shoveled or put down salt on the sidewalk. (Id. at ¶¶ 36-38). As Plaintiff turned around to go

back into his housing unit, he slipped and fell. (Id., at ¶ 39). In pain and unable to get up,

Plaintiff lay on the sidewalk and was eventually taken to the medical department on a stretcher.

(Id. ¶¶ 40-42).

        Once Plaintiff arrived at the medical department, Defendant Grucza took Plaintiff’s vitals

and asked some questions. (Id., at ¶ 43). When Plaintiff questioned Defendant Grucza about the

way he was taking notes, Defendant Grucza allegedly became “very aggressive and prejudiced,”

stating “There [sic] nothing wrong with you.” (Id., at ¶ 44). After some time, Defendant Grucza

helped Plaintiff sit up and put his shoes back on, stating, “Well if you would wear your shoes

how your [sic] supposed too [sic] and tie them up you wouldn’t of [sic] fell.” (Id., at ¶46). When

Plaintiff protested that his shoes had been tied when he fell, Defendant Grucza became

“infuriated,” acted “unprofessional,” and “demanded that [Plaintiff] wait out in the lobby area.”

(Id. ¶¶ 47-48).

        Defendant Grucza subsequently “appeared with a cane” and tried to get Plaintiff out of

his chair and up on his feet. (Id. at ¶50). At this time, Defendant Wamsley began making

disrespectful and “degrading comments,” taunting Plaintiff and accusing him of “faking.” (Id., at

¶¶ 52-56). Defendant Grucza then “forcefully led [Plaintiff] to the lobby area,” and Plaintiff was

assisted back to his housing unit by an “Inmate Muller,” who asked Defendant Segworth if

Plaintiff could have a wheelchair because it was slippery outside. (Id. at ¶¶ 58-61). In response,

Defendant Segworth allegedly “jumped out of his seat and yelled ‘Look[ ] god damn it your [sic]

not getting shit[.] [Y]ou got your cane back and that’s all you wanted so leave before I write you

up[.]” (Id., at ¶61).



                                                  3
         C.     Standards of Review

         The Moving Defendants’ motion is predicated on Rule 12(b)(6) of the Federal Rules of

Civil Procedure. “When considering a Rule 12(b)(6) motion, we accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Wayne

Land & Mineral Grp. LLC v. Delaware River Basin Comm'n, 894 F.3d 509, 526–27 (3d Cir.

2018) (internal quotation marks and citations omitted). In order to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Plausibility means “more than a sheer possibility that a

defendant has acted unlawfully.” Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id., citing Twombly, 550 U.S. at 556.

         Because Plaintiff is proceeding in forma pauperis, the Court is also independently

obligated under 28 U.S.C. §1915(e) to consider the sufficiency of Plaintiff’s complaint and

dismiss the case “at any time” if, among other things, it fails to state a claim upon which relief

can be granted. 28 U.S.C. §1915(e)(2)(B)(ii). Accordingly, even though Defendant Stroup has

not appeared in this action and is not among the Moving Defendants, the Court is obligated to

judge the sufficiency of Plaintiff’s claims as they relate to Stroup. In conducting a review under

28 U.S.C. §1915(e)(2)(B)(ii), the court applies the same standard of review as it would apply

under a traditional Rule 12(b)(6) analysis. See Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

2012).



                                                  4
II.    DISCUSSION

       A.      Official Capacity Claims

       At the outset, the Moving Defendants correctly argue that the claims asserted against

them in their official capacities are barred by Eleventh Amendment immunity. The Eleventh

Amendment immunizes states, state agencies, and state officials acting in their official

capacities, from suits for monetary damages under Section 1983. Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 66, (1989); Kentucky v. Graham, 473 U.S. 159, 160 (1985) (holding that the

Eleventh Amendment bars actions under § 1983 for money damages against state officials acting

in their official capacities). Thus, Plaintiff’s official capacity claims against the Moving

Defendants will be dismissed.

       B.      Personal Involvement

       Next, the Moving Defendants argue that Plaintiff has failed to allege their personal

involvement in any alleged constitutional misconduct sufficient to establish liability under

Section 1983. The Court agrees.

       It is well-settled that liability under § 1983 requires a defendant’s “personal involvement”

in the deprivation of a constitutional right. See Gould v. Wetzel, 2013 WL 5697866, at *2 (3d

Cir. Oct. 21, 2013), citing Argueta v. U.S. Immigration and Customs Enforcement, 643 F.3d 60,

73 (3d Cir. 2011). This means that the defendant must have played an "affirmative part" in the

complained-of misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (“In a § 1983 suit …

[a]bsent vicarious liability, each Government official, his or her title notwithstanding, is only

liable for his or her own misconduct.”); Oliver v. Beard, 358 Fed. Appx. 297, 300 (3d Cir. 2009);

Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986).



                                                  5
        Here, the crux of Plaintiff’s complaint is that he was required to surrender the cane that

he had been using, and without which he could not effectively ambulate. It is clear from the

complaint, however, that Nurse Jaiver was the individual who directed Plaintiff to surrender his

cane, and she allegedly did so based on “doctor’s orders;” however, Nurse Jaiver is not a named

defendant in this lawsuit. Although Defendant Grucza is alleged to have acted insensitively and

unprofessionally, having spoken to Plaintiff inappropriately and having escorted him roughly out

to the lobby area, the complaint also alleges that Defendant Grucza made a cane available to

Plaintiff following his slip and fall incident. (ECF No. 3, Complaint, at ¶ 50). According to the

complaint, none of the other Moving Defendants had any involvement whatsoever in the removal

of Plaintiff’s cane.

        The primary allegations against Defendants Wamsley and Segworth are that they used

course and vulgar language, and that Defendant Wamsley, in particular, spoke in a racially

inappropriate manner to Plaintiff. Such misconduct does not, in and of itself, amount to a

violation of Plaintiff’s Eighth Amendment rights. See Henry v. CO#2 Gilara, 2017 WL 3424863,

at *4 (W.D. Pa. Aug. 9, 2017) (holding that, although the defendant directed “numerous

unprofessional, sex-laced remarks” toward the plaintiff, “such verbal harassment does not give

rise to a violation under the Eighth Amendment or any constitutional provision”); Moore v.

Adams, 2013 WL 3972447, at *6 (W.D. Pa. July 30, 2013) ( “It is well-settled that the use of

words, no matter how violent, is not actionable under §1983.”); Jacobs v. Bayha, 2010 WL

3895768 (W.D. Pa. Sept. 30, 2010) (noting that “[i]t has been long recognized that mere verbal

threats, in and of themselves, do not give rise to constitutional violations, and are thus not

actionable under § 1983” (listing cases))



                                                  6
       Plaintiff also claims that Defendants Wamsley and Segworth refused to assist Plaintiff in

the acquisition of medical attention or in acquiring a wheelchair. As the complaint makes clear,

however, both Defendants were aware that Plaintiff had been seen in the prison’s medical

department relative to his medical complaints. It is well-settled that non-medical prison officials

are generally justified in believing a prisoner is receiving appropriate treatment if the prisoner is

under the care of medical personnel. Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004) (“Absent

a reason to believe (or actual knowledge) that prison doctors or their assistants are mistreating

(or not treating) a prisoner, a non-medical [prison official] ... will not be chargeable with the

Eighth Amendment scienter requirement of deliberate indifference”). Thus, to the extent Plaintiff

claims that Defendants Wamsley and Segworth were deliberately indifferent to his medical

needs, such claim lacks merit and will be dismissed.

       As for Defendants Varner and Giroux, the only allegations against them arise from their

involvement in Plaintiff’s administrative grievance proceedings. (ECF No. 3, at ¶¶ 66, 71, 104,

109). The law is clear, however, that an official’s involvement in grievance proceedings is not

enough to show personal involvement in the complained-of conduct. See Curtis v. Wetzel, 2019

WL 623887, at *2 (3d Cir. Feb. 13, 2019), citing Rode v. Dellarciprete, 845 F.2d 1195, 1208 (3d

Cir. 1988) (“The District Court properly determined that Defendants . . . who participated only in

the denial of [the plaintiff’s] grievances – lacked the requisite personal involvement” to be liable

under §1983).

       Based on the foregoing, Plaintiff has failed to allege any of the Moving Defendants’

personal involvement in any alleged misconduct that rises to the level of a constitutional




                                                  7
violation. As a result, the Moving Defendants’ motion to dismiss will be granted.2



         C.       Defendant Stroup

         As noted earlier, Defendant Stroup was never served in this case, and no attorney has

entered an appearance on his behalf. Thus, he has not joined in the pending motion to dismiss.

Nonetheless, Section 1915A(b) of the Prison Litigation Reform Act ("PLRA") provides:

                  (b) Grounds for dismissal - On review, the court shall identify cognizable
                  claims or dismiss the complaint, or any portion of the complaint, if the
                  complaint: (1) is frivolous, malicious, or fails to state a claim upon which
                  relief may be granted; or (2) seeks monetary relief from a defendant who
                  is immune from such relief.
28 U.S.C.A. § 1915A(b). Under Section 1915A, not only is a court permitted to sua sponte

dismiss a complaint which fails to state a claim, but it is required to do so. Nieves v. Dragovich,

1997 WL 698490, at *8 (E.D. Pa. 1997) ("Under provisions of the Prison Litigation Reform Act

codified at 28 U.S.C. §§ 1915A, 1915(e) and 42 U.S.C. § 1997e(c), the district courts are

required, either on the motion of a party or sua sponte, to dismiss any claims made by an inmate

that are frivolous or fail to state a claim upon which relief could be granted.").

         Here, the only allegation Plaintiff has stated against Defendant Stroup in this case is that

he “failed in his duties to care and to listen to [Plaintiff’s] complaints and problems he in [sic]

enduring with a solution to elive [sic] him.” (ECF No. 3, at ¶108). This conclusory statement is

unsupported by any factual allegations whatsoever and, thus, stands alone without context. As a


         2
Because the Court finds that Plaintiff has failed to sufficiently allege Defendants’ personal involvement in any
unconstitutional misconduct, there is no need to address the Moving Defendants’ remaining arguments based on
qualified immunity and failure to state cognizable Eighth and Fourteenth Amendment claims. Additionally, to the
extent Plaintiff is deemed to have alleged a state law negligence claim against one or more of the Moving
Defendants, such claim is a pendent claim over which this Court is not required to exercise jurisdiction absent the
existence of a cognizable federal claim.

                                                          8
result, Plaintiff has failed to state a cause of action against Defendant Stroup upon which relief

may be granted, and Defendant Stroup will be dismissed, sua sponte, pursuant to the authority

granted by the PLRA.

       D.      Amendment

       The law of this circuit holds that, “if a complaint is subject to Rule 12(b)(6) dismissal, a

district court must permit a curative amendment unless such an amendment would be inequitable

or futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir.2008). Based on the

foregoing discussion, the Court concludes that Plaintiff’s claims are incapable of remediation;

therefore, all claims will be dismissed with prejudice.

       An appropriate order follows.




                                                 9
